 

Exhibit 10.24

Summary of 2016 Executive Officer Compensation

The following shows the 2016 annual salary for each of Mattersight’s current
executive officers:

 

Kelly D. Conway, President and Chief Executive Officer:

$

360,000

Christopher J. Danson, Executive Vice President and Chief Technology Officer:

$

305,000

Richard M. Dresden, Executive Vice President of Sales:

$

275,000

David R. Gustafson, Executive Vice President and Chief Operating Officer:

$

305,000

Sheau-ming K. Ross, Vice President and Chief Financial Officer:

$

265,000

 

Each of these executive officers have target bonus percentages as set forth in
their employment agreements with Mattersight and modified with approval of the
Compensation Committee of our Board of Directors from time to time.  Additional
information concerning the compensation of these executive officers is set forth
in the Proxy Statement on Form 14A filed by Mattersight Corporation with the
Securities and Exchange Commission.

 

 